41 So.3d 1114 (2010)
Emmett James PARAMORE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2619.
District Court of Appeal of Florida, Third District.
August 18, 2010.
Emmett James Paramore, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE and CORTIÑAS, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order denying a motion for DNA testing under Florida Rule of Criminal Procedure 3.853. The trial court denied this motion as being successive. We have taken judicial notice of this court's file in Paramore v. McDonough, 935 So.2d 2 (Fla.2006). In 2004, in response to an earlier postconviction motion by defendant-appellant Paramore, the trial court denied a request for DNA testing upon a finding that physical evidence that may contain DNA does not exist. This point was also made by the defendant's public defender, in correspondence contained in the file. We therefore affirm the order now before us.
Affirmed.